Citation Nr: 0019206	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-00 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Propriety of an initial disability evaluation of 10 
percent for a low back disorder, and propriety of reduction 
of that evaluation to a noncompensable rate.

2.  Propriety of an initial disability evaluation of 10 
percent for tension headaches, and propriety of reduction of 
that evaluation to a noncompensable rate.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee and Cleveland, Ohio.  The veteran, who had active 
service from February 1994 to July 1997, appealed those 
decisions.


REMAND

In a VA Form 9 received in January 1999, the veteran 
indicated that she did not want a Board hearing, but she did 
state that she reserved the right to request a hearing in the 
future.  The veteran has not been afforded a hearing.  It is 
unclear from this statement if the veteran is seeking a 
hearing.

In light of the above, the Board finds that clarification of 
the veteran's intent is needed, and thus, her claims are 
REMANDED for the following:

The RO is requested to clarify whether 
the veteran is seeking a hearing on the 
issues on appeal.  If the veteran is 
seeking a hearing, the RO should clarify 
whether she is seeking a Board hearing or 
a hearing before an RO Hearing Officer.  
If a hearing is requested, the RO is 
requested to schedule the veteran for the 
appropriate hearing.  If the veteran does 
not desire a hearing, the RO should 
clearly document the claims file 
accordingly.

The purpose of this REMAND is to ensure that due process 
requirements are met, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  



The veteran is free to submit any additional evidence desired 
to be considered in connection with the current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required until she is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


